Appeal from decisions of the Workmen’s Compensation Board, filed April 23, 1976 and October 6, 1976, which reversed a referee’s decision and awarded death benefits to the employee’s widow and four minor children. The board found that decedent’s death on October 3, 1969, caused by an overdose of valium and darvon, medication prescribed for the pain from his injuries suffered in an accident, was causally related to his industrial accident of November 2, 1967. The record indicates questions of fact were presented which were resolved by the board in favor of claimants. The determination of the board is supported by substantial -evidence (Matter of Bruning v Sheffield Farms Co., 8 AD2d 241; Matter of *736Kislowski v Empire Boarding Stable, 5 AD2d 734). Decisions affirmed, with costs to the Workmen’s Compensation Board against the employer and its insurance carrier. Koreman, P. J., Greenblott, Sweeney, Mikoll and Herlihy, JJ., concur.